Title: From George Washington to Robert Dinwiddie, 28 September 1756
From: Washington, George
To: Dinwiddie, Robert



[Winchester, 28 September 1756]
To The Honble Robert Dinwiddie, Esqre Governor of Virginia. Honble Sir,

I arrived here last night, and find things in the peaceable state I left them on this Quarter; and therefore set out tomorrow for Augusta. As Mr Walker has declined, it is absolutely necessary to have a Commissary immediately appointed, who should have express orders where, and for what number of men, to lay in Provisions; and should be furnished with cash before he sets out, as every thing will be got with less trouble & cheaper, by that means—The time for buying provisions will soon be elapsed—I have ordered the Assistant Commissary here, that time may not be lost, to lay in twelve months provision for a thousand men—To have at each fort as much provision as will maintain the Garrison until the 1st May, and the rest to be lodged at this place of safety; so that in case an Expedition should be determined upon in the Spring, it may be in readiness, and the several Garrisons rendezvous’d, without the incumbrance of transporting Stores & Provisions. These Orders I have given, not knowing what else would be satisfactory; being ignorant of the plans, &c. concerted; and acting entirely like a Wanderer in unknown paths! If it should not corroborate with your Honours sentiments & with those of the Assembly; it is not too late to alter the directions, and give any others. It is for this purpose I mention it now, that your Honor may, as Assembly are sitting, appoint the Commissary, and give me directions

what quantity of provision to provide, and in what magazines to lodge them; and then I will take the blame if it is not done, late as the Season is.
The number of little paultry forts along the frontiers, render the Forces very difficult & expensive to be supplied with provision. If the Assembly shou’d continue determined to act defensively; and should come into a Resolve of building a few Forts, instead of the many intended; I would recommend only one at the most convenient place in each frontier county, vizt Hampshire, Augusta, & Bedford: and that the one in Hampshire be built in a line betwixt this & Fort Du Quesne; and made cannon-proof, as it lies most exposed; & has a free communication for carriages from the Enemy. As to the others—there being no possibility, without first opening the roads, to approach them with Artillery: I conceive if they are built large regular and defensible against musquetry, it is sufficient—for others will be very expensive.
I desired to know in my last what shou’d be done with the Ranging companies; since that I am told they have all deserted to a few. Their posts must be filled with a company of the Regiment from the Branch; which will occasion fresh uneasiness to the Inhabitants, as they are continually pestered by the enemy; a party of whom was defeated the other day by Ensign Smith & 12 men of the Regiment; who killed one man, took a number of match-coats, moccasins, scalping-knives, and 4 neat french Fuzees. As Captain Mercer is summoned, and must appear against Napp (as I do not) at the 6th day of the court; I expect he will get a supply of cash from the Treasurer, the last being all gone.
Blankets, Shirts & Cartridge-paper are much wanted for immediate use; and must if possible, be soon provided; as we can not do without them. They have had information on the Branch, that the Dunkers (who are all Doctors) entertain the Indians who are wounded here, and that there were several then with them. Captain Spotswood marched out with 80 men to their Houses, to bring in all he finds there. I am your Honors &c.

G:W.

Winchester 28th September, 1756.

